 Case: 4:16-cr-00158-HEA Doc. #: 51 Filed: 02/05/21 Page: 1 of 8 PageID #: 153




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

UNITED STATES OF AMERICA,                )
                                         )
             Plaintiff,                  )
                                         )
      v.                                 )          No. 4:16CR158 HEA
                                         )
LORENZO CLARK,                           )
                                         )
             Defendant.                  )

                    OPINION, MEMORANDUM AND ORDER

      This case is before the Court on Defendant’s pro se Motion for

Reconsideration of his Motion for Compassionate Release, [Doc. No. 50]. Counsel

appointed for Defendant previously filed a Notice of Intent not to File

Supplemental Pleadings, [Doc. No. 48]. For the reasons set forth below, the

Motion is denied.

                                   Background

      On April 14, 2016, the Grand Jury returned a one-count indictment, charging

Defendant with being a Felon in Possession of a Firearm in violation of 18 U.S.C.

§ 922(g)(1). Defendant subsequently pleaded guilty to the offense. Defendant’s

conviction was based on the following:

      On [December 16, 2015], St. Louis Metropolitan Police [Officers] . . .
      executed a search warrant of a residence located at 3006 Ohio (the
      residence) . . . .
 Case: 4:16-cr-00158-HEA Doc. #: 51 Filed: 02/05/21 Page: 2 of 8 PageID #: 154




      Upon execution of the search warrant, Defendant was found lying on a
      mattress underneath a cover in the front room of the residence. Upon the
      cover being pulled back by the officers, Defendant was observed with his
      hand on the grip of one Kel-Tec Company make, 9mm caliber semi-
      automatic pistol. Defendant ignored the officer’s commands and had to be
      pulled away from the firearm. The firearm was seized and determined to be
      loaded with one round in the chamber and twelve additional rounds of
      ammunition in an extended magazine. A further search of the front room
      revealed a plastic bag of suspected cocaine base. A search of the kitchen
      revealed the following: a ceramic plate containing numerous chunks of
      suspected heroin; a digital scale; a box containing .45 caliber ammunition; a
      box containing 9mm caliber ammunition; and mail addressed to Defendant.

      The suspected narcotics were submitted to and analyzed by an expert
      criminalist with the St. Louis Metropolitan Police Department (SLMPD)
      Crime Laboratory. The substances were confirmed to be heroin, a Schedule I
      controlled substance, having a total gross weight of approximately .83
      grams; and cocaine base (crack), a Schedule II controlled substance, having
      a total gross weight of approximately .18 grams. Defendant admits to
      possessing the controlled substances.

      The firearm was examined by a trained Firearms Examiner with the SLMPD
      who determined that the firearm was manufactured outside the State of
      Missouri and, therefore, had been transported across state lines and in
      interstate commerce prior to or during Defendant's possession of it. The
      firearm was test fired and functioned as designed. The firearm is a "firearm"
      as defined under federal law. Defendant admits possessing the firearm.

      Prior to December 16, 2015, Defendant was convicted of at least one felony
      crime punishable by imprisonment for a term exceeding one year under the
      laws of the State of Missouri.

      On November 2, 3016, this Court sentenced Defendant to a total term of 70

months imprisonment followed by a two-year term of supervised release.

Defendant is presently serving his sentence at Greenville Federal Correctional

                                         2
 Case: 4:16-cr-00158-HEA Doc. #: 51 Filed: 02/05/21 Page: 3 of 8 PageID #: 155




Institution in Illinois, with a projected release date of November 17, 2021. Find an

inmate, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/inmateloc/ (perform

search by BOP Register Number “45804-044”) (last visited February 5, 2021).

                               Defendant’s Motion

      On April 22, 2020, Defendant filed his pro se motion for compassionate

release based on “[his] health and the current COVID-19 pandemic that place[s

him] at risk during this pandemic.” Defendant also noted that he completed the

RDAP program twice and has not been in any trouble while serving his sentence.

      On June 23, 2020, Defendant’s counsel filed a Notice of Intent not to File

Supplemental Pleadings in this case. Counsel noted that she had written and

emailed the warden of Greenville RCI requesting a Reduction in Sentence on

Defendant’s behalf on May 14, 2020.

      On June 24, 2020, the Court denied Defendant’s motion on the basis that he

had not exhausted his remedies with the BOP.

      In the instant motion, Defendant submits a copy of the letter to the warden

filed by his counsel on May 14, 2020 and states that the warden never responded to

the request. Defendant asks the Court to reconsider his motion for compassionate

release in light of the evidence that he did exhaust his administrative remedies.

                                     Discussion

                                          3
 Case: 4:16-cr-00158-HEA Doc. #: 51 Filed: 02/05/21 Page: 4 of 8 PageID #: 156




      Under Section 603(b) of the First Step Act, effective December 21, 2019, an

inmate may now himself (or through his advocate) file a motion for compassionate

release pursuant to 18 U.S.C. § 3582(c). Previously, a court could only act to

reduce a defendant’s sentence for “extraordinary and compelling reasons” if the

Director of BOP filed such a motion. Still, the First Step Act requires that an

inmate petition the BOP for release before he can petition the court directly. 18

U.S.C. § 3582(c)(1)(A)(i). As the proponent of the motion, the defendant bears the

burden of proving both that he has satisfied the procedural prerequisites for judicial

review and “extraordinary and compelling reasons” exist to support the motion. 18

U.S.C. § 3582(c)(1)(A); see United States v. Butler, 970 F.2d 1017, 1026 (2d Cir.

1992) (“A party with an affirmative goal and presumptive access to proof on a

given issue normally has the burden of proof as to that issue.”).

      In his motion to reconsider, Defendant provided evidence that he sought

relief from the BOP with no response. Therefore, the Court now assesses

Defendant’s motion for compassionate release on the merits.

      In evaluating a defendant’s request for reduction in sentence on its merits, 18

U.S.C. § 3582(c)(1)(A)(i) requires a court to find that “after considering the factors

set forth in section 3553(a) to the extent they are applicable,” that “extraordinary

and compelling reasons warrant such a reduction.” Any reduction must be

                                          4
 Case: 4:16-cr-00158-HEA Doc. #: 51 Filed: 02/05/21 Page: 5 of 8 PageID #: 157




consistent with applicable policy statements issued by the United States Sentencing

Commission. 18 U.S.C. § 3582(c)(1)(A). United States Sentencing Guideline §

1B1.13, which governs compassionate-release reductions, provides some specific

examples, including:

      (A) Medical Condition of the Defendant.—

            (i) The defendant is suffering from a terminal illness (i.e., a
            serious and advanced illness with an end of life trajectory). A
            specific prognosis of life expectancy (i.e., a probability of death
            within a specific time period) is not required. Examples include
            metastatic solid-tumor cancer, amyotrophic lateral sclerosis
            (ALS), end-stage organ disease, and advanced dementia.

            (ii) The defendant is—

                   (I) suffering from a serious physical or medical
                   condition,

                   (II) suffering from a serious functional or cognitive
                   impairment, or

                   (III) experiencing deteriorating physical or mental health
                   because of the aging process, that substantially
                   diminishes the ability of the defendant to provide self-
                   care within the environment of a correctional facility and
                   from which he or she is not expected to recover.

      (B) Age of the Defendant.—The defendant (i) is at least 65 years old;

            (ii) is experiencing a serious deterioration in physical or mental
            health because of the aging process; and (iii) has served at least
            10 years or 75 percent of his or her term of imprisonment,
            whichever is less.

                                         5
 Case: 4:16-cr-00158-HEA Doc. #: 51 Filed: 02/05/21 Page: 6 of 8 PageID #: 158




      (C) Family Circumstances.—

             (i) The death or incapacitation of the caregiver of the
             defendant’s minor child or minor children.

             (ii) The incapacitation of the defendant’s spouse or registered
             partner when the defendant would be the only available
             caregiver for the spouse or registered partner.

      (D) Other Reasons.—As determined by the Director of the Bureau of
      Prisons, there exists in the defendant’s case an extraordinary and
      compelling reason other than, or in combination with, the reasons
      described in subdivisions (A) through (C).

      Defendant’s support for his request for compassionate release is fully stated

in his motion as “based upon my health and the current COVID-19 pandemic that

place[s] me at risk during this pandemic.” He also states that he has twice

completed the RDAP program as ordered by the Court and has not been in trouble

while incarcerated.

      Counsel for Defendant’s letter to the warden offers some more elaboration

on Defendant’s situation. Therein, counsel wrote that Defendant suffers from

chronic back pain and migraines from a car accident and pain in his body from

nine gunshot wounds he received in 2007. Counsel also wrote that Defendant

completed a drug education program, a financial responsibility program and is

enrolled in GED classes within the BOP. Finally, counsel stated that Defendant has




                                          6
 Case: 4:16-cr-00158-HEA Doc. #: 51 Filed: 02/05/21 Page: 7 of 8 PageID #: 159




a home plan with his mother in St. Louis and could social distance better there than

he can in FCI Greenville.

      The Court does not find that Defendant has met his burden of proving that

extraordinary and compelling circumstances exist warranting a reduced sentence.

Experiencing pain and migraines during the COVID-19 pandemic does not

necessarily constitute an extraordinary and compelling circumstance warranting

compassionate release. There is no evidence before the Court that Defendant is not

receiving proper medical treatment for his conditions or that Defendant is not able

to care for himself. The Bureau of Prisons has taken numerous steps and

precautions to minimize the risk of inmates contracting the virus. These facts

further reinforce the notion that the risk for Defendant contracting the virus is not

imminent.

      Defendant has produced nothing regarding the risk to others if he is released.

This must factor into the Court’s analysis. “In determining whether to grant a

motion to modify a sentence, a court must consider the factors set forth in 18

U.S.C. § 3553(a).” United States v. Gileno, 448 F. Supp. 3d. 183, 185 (D. Conn.

2020); see also 18 U.S.C. § 3582(c)(1)(A) (directing courts to consider these

factors for every request for early release).

      For the foregoing reasons, this Court finds that Defendant has not met his

                                           7
 Case: 4:16-cr-00158-HEA Doc. #: 51 Filed: 02/05/21 Page: 8 of 8 PageID #: 160




burden of proving that “extraordinary and compelling reasons” exist to support the

requested compassionate release.

      Accordingly,

      IT IS HEREBY ORDERED that Defendant’s Motion for Reconsideration

of his Motion for Compassionate Release, [Doc. No. 50] is denied.

      Dated this 5thth day of February, 2021.




                                      _____________________________________
                                         HENRY EDWARD AUTREY
                                      UNITED STATES DISTRICT JUDGE




                                         8
